DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 2/14/2022, 4/29/2022 are being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/6/2022, with respect to newly amended claims 1-3, 6, 7, and 10-20 have been fully considered and are persuasive.  The previous objections and rejections of claims 1-3, 6, 7, and 10-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 6, 7, and 10-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-3, 6-7 and 10 the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially the control and communications unit that is configured to generate a PWM signal for configuring an AC frequency for the AC power signal, at the operating frequency configured, the pulse width modulation signal modified by a duty cycle alteration, the duty cycle alteration configured to decrease the initial root mean square voltage of the AC power signal to a shifted root mean square voltage, the shifted root mean square voltage being less than the initial root mean square voltage in combination with other limitations recited in the claimed invention.
Regarding claims 11-17 the prior art of record fails to teach either alone or in combination all of the limitations of claim 11, especially the control and communications unit that is configured to generate a PWM signal for configuring an AC frequency for the AC power signal, at the operating frequency configured, the pulse width modulation signal modified by a duty cycle alteration, the duty cycle alteration configured to decrease the initial root mean square voltage of the AC power signal to a shifted root mean square voltage, the shifted root mean square voltage being less than the initial root mean square voltage in combination with other limitations recited in the claimed invention.
Regarding claims 18-20 the prior art of record fails to teach either alone or in combination all of the limitations of claim 18, especially the control and communications unit that is configured to generate a PWM signal for configuring an AC frequency for the AC power signal, at the operating frequency configured, the pulse width modulation signal modified by a duty cycle alteration, the duty cycle alteration configured to decrease the initial root mean square voltage of the AC power signal to a shifted root mean square voltage, the shifted root mean square voltage being less than the initial root mean square voltage in combination with other limitations recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
6/13/2022